PHELPS, J.
This ease turns mainly upon questions of fact. Conflict of direct testimony apart, there are circumstances in my opinion irreconcilable with any other theory of the disputed $6,000 transaction than that advanced by the defendants; that the three houses were sold to the plaintiff at that valuation less the amount of the mortgage. As to the question of prices, the plaintiff knew, or ought to have known, the prices of each article at the time of delivery. Upon sound principles of business dealing as well as equity, after a delay of five or six years, he must now be taken to have acquiesced.
There has been no misrepresentation and no concealment. There was the opportunity for information and the motive for acquiring it. The litigation would probably never have occurred if the plaintiff had at an earlier stage, secured the services of the counsel who has shown much ability in attempting to rectify his position. To counsel on both sides special acknowledgments are due for the fullness and clearness of oral and written arguments. The labors of the court have been materially assisted and the necessity for a lengthy opinion obviated. It being understood thht a decision for the defendants upon the two points mentioned would amount practically to a decision that there were no profits to be accounted for, the bill will accordingly be dismissed.